Citation Nr: 1759515	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

2.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar spine.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a groin disability.

4.  Whether new and material evidence has been received to reopen the claim for a right hip disability.

5.  Whether new and material evidence has been received to reopen the claim for a left hip disability.

6.  Whether new and material evidence has been received to reopen the claim for a right knee disability.

7.  Whether new and material evidence has been received to reopen the claim for a right leg disability.

8.  Whether new and material evidence has been received to reopen the claim for a left leg disability.

9.  Whether new and material evidence has been received to reopen the claim for insomnia.

10.  Entitlement to service connection for an acquired psychiatric condition to include PTSD, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1977 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2017, the Veteran testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims file. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the Veteran's claim for PTSD on the title page, as further explained below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to TDIU and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia.  The Veteran was notified of that decision and of his appeal rights.  While he filed a notice of disagreement, upon issuance of the statement of the case, he did not appeal the decision.  

2.  New and material evidence has not been received since the December 2007 rating decision which denied service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia.    


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the December 2007 rating decision is not new and material and the claims of entitlement to service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  In September 2010, the Veteran was sent a VCAA letter in regard to new and material evidence to reopen the claims of entitlement to service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia.  As such, compliant VCAA notice was provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As to the claims of entitlement to service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia, new and material evidence has not been submitted since the December 2007 rating decision denying the claims.  

The evidence of record at the time of the December 2007 rating decision which denied the claims documented that the Veteran fell during active duty and that he had current back, bilateral hip, and bilateral lower extremity radiculopathy disorders.  The claim was denied as there was no competent evidence of a link between the in-service fall and the currently existing disorders.  The decision considered the service treatment records which reflect several instances when the Veteran sought treatment for back pain including in October 1978 which injury was the result of an altercation.  Treatment for a right knee injury was sought in November 1977 and May 1978.  In February 1979, the Veteran sought treatment for a groin injury.  An October 2007 VA examination of record included an opinion that there was no link between the fall and claimed right knee pain and lumbar spine degenerative joint disease.  Medical evidence of record included diagnoses of lumbar spine degenerative joint disease and bulging discs and disc space narrowing, avascular necrosis of the bilateral hips, degenerative changes of the right hip and right and left lower extremity radiculopathy, which did not include any opinions linking the conditions with service.  

The evidence received subsequent to the December 2007 rating decision does not satisfy the definition of new and material evidence.  38 C.F.R. § 3.156 (a).  

During the September 2017 Board hearing, the Veteran described the in-service fall, an in-service groin injury, and post-service 2007 injury in the workplace.  This evidence was of record at the time of the prior final denial.

During the Board hearing, the Veteran and his wife discussed that Dr. Curzan had indicated the avascular necrosis hip condition could be a preexisting condition.  The opinion of Dr. Curzan is of record, dated May 2007 and indicates that the avascular necrosis was exacerbated by the 2007 work injury.  However, he states that the hip condition is of unknown cause and does not mention service.  This evidence does not support the Veteran's claim and is duplicative.  

Additional medical evidence documenting the current existence of the disorders on appeal has been associated with the claims file since the prior final denial.  This evidence documents current treatment only.  New evidence which documents the current treatment for disorders but does not link those disorders back to active duty in any is not new and material evidence.  

As such, since the December 2007 rating decision, no evidence has been associated with the claims file which is not duplicative of the medical evidence of record at the time of the December 2007 decision and there is no new evidence that raises a reasonable possibility of substantiating the claims.  

For the foregoing reasons, the evidence submitted since the December 2007 rating decision denying service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claims for service connection for lumbar spine, groin, bilateral hips, right knee, and bilateral legs disabilities, and insomnia is not warranted.


ORDER

New and material evidence has not been received to reopen the claim for service connection for lumbar spine.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a groin disability.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a right hip disability.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a left hip disability.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a right knee disability.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a right leg disability.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a left leg disability.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for insomnia.  The appeal is denied.



REMAND

The Veteran appeared for a VA mental examination in July 2011 which found no psychiatric diagnosis.  Since that exam, a May 2017 VA treatment record includes diagnoses anxiety and depression.  A November 2016 VA treatment record references a positive screening for PTSD.  The Veteran, during the Board hearing, noted these diagnoses and contended they are related to his service.  A July 2000 treatment record includes assessments of depression with anxiety.  A new VA examination is required to assess the diagnoses as related to service.  

As the claim for TDIU is intertwined with the claim for psychiatric disability service connection, adjudication is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records with the claims file.

2.  Provide the Veteran with a VA examination to determine whether he suffers from any diagnosed psychiatric disability, to include PTSD, anxiety, and depression, as related to active duty.  The Veteran's electronic file must be reviewed by the examiner.  All studies, diagnostic tests, and evaluations deemed necessary by the examiner must be performed.  

In formulating an opinion, the examiner is to discuss the recent VA treatment records which note diagnosis of anxiety and depression, and positive screening for PTSD, and opine whether these diagnoses are as likely as not (50 percent or greater probability) related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  If the medical evidence finds diagnosis of PTSD, the RO is requested to verify the Veteran's stressors, to the fullest extent possible.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim for service connection for an acquired psychiatric disorder and entitlement to TDIU on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


